Title: To James Madison from Alexander J. Dallas, [ca. 20 May 1815]
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dr. Sir.
                            [ca. 20 May 1815]
                        
                        The organization of the Army is now completed, and it will be published in the National Intelligencer of Monday. Perhaps, I shall be able to send you a copy of it tomorrow, or the next day. It will be some satisfaction to you to hear, that on reading to Col. Aspinwall and Col. Jessup, in confidence, the Army Register, that I might ⟨enbibe⟩ some idea of the probable effect of the selection, those gentlemen spoke of every Officer, whom they knew, in the highest terms. They think that the arrangement will give general satisfaction; and, you are aware, that they are both competent judges.
                        We have nothing from Genl. Jackson, or Genl Gaines, even as to the acceptance of their rank on the peace establishment. I am pleased to find, that Genl. Jackson, has placed his defence, upon the only tenable ground, an imperious, evident, provable, necessity; but I wish he had abstained from indulging Mr. Livingstone as a lawyer, in technical objections; and as a politician, in attacks upon Govr. Claiborne. The Governor will find his next interview with the Legislature a little awkward. I believe it will be practicable, however, to manifest a just respect for the Constitution and laws, without wounding the pride, or feelings, of General Jackson, provided his answer to the department is temperate and apologetical.
                        I find that Mr. Harris, the District Attorney of Georgia has resigned; and

you will receive inclosed all the recommendations on file for a Successor. As Mr. Bolling Hall and Mr. Forsythe concur in the nomination of Mr. Wm. Davis, I submit to you the propriety of granting him the commission.
                        Having finished the organization of the Army, I have turned my attention to our Indian affairs, and I will send copies of the letters prepared on the subject by the next mail. I mean to propose an upper chain of posts, with a view to preserve the Indians in peace and submission, and to restrain the British traders within our bounds; and a lower chain of posts with a view to cultivation and civilization, connected with the other object. The first chain may run from Michillimackinack along Green Bay, Fox river, Ounesconsin river, into the Mississippi and thence, gradually, up to St. Anthony’s falls. The second chain may run from Chicago, along the Illinois river, to St. Louis. Time will be required to compleat the chains; but if the business is taken up as a system, and persevered in, there can be little doubt of a successful issue. The subject of Indian Agencies will also require revision. I am, Dr Sir, most respectfully & faithfully, Yrs.
                        
                            A. J. Dallas
                        
                    
                    
                        We have no additional news from Europe.
                        I have just received letters informing me that the Pirates and Smugglers are re establishing themselves at Barrataria. Comr. Patterson is already in action against them; and I have written an official letter to the Secretary of the Navy, requesting that he would order a co-operation of the naval force on that station, with the Custom-House, for the protection of the revenue.
                    
                